Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 1 of 34 Page ID #:2834



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
     ejordan@creeclaw.org
 3   CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*                             Stuart Seaborn (CA Bar 198590)
     lisa.graybill@splcenter.org                sseaborn@dralegal.org
 8   Jared Davidson*                            Melissa Riess (CA Bar 295959)
     jared.davidson@splcenter.org               mriess@dralegal.org
 9   SOUTHERN POVERTY LAW                       DISABILITY RIGHTS ADVOCATES
10   CENTER                                     2001 Center Street, 4th Floor
     201 St. Charles Avenue, Suite 2000         Berkeley, California 94704
11   New Orleans, Louisiana 70170               Tel: (510) 665-8644
     Tel: (504) 486-8982                        Fax: (510) 665-8511
12   Fax: (504) 486-8947
13

14   Attorneys for Plaintiffs (continued on next page)
15                       UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
                         EASTERN DIVISION – RIVERSIDE
17

18   FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19                       Plaintiffs,
                   v.                             JOINT MEET AND CONFER
20                                                STATEMENT CONCERNING
     U.S. IMMIGRATION AND CUSTOMS                 PLAINTIFFS’ NOTICE AND
21                                                INFORMATION/DOCUMENT
     ENFORCEMENT, et al.,
22                                                REQUESTS
                         Defendants.
23

24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 2 of 34 Page ID #:2835



 1 William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                        mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
   jrouthier@orrick.com                        SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                        777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 San Francisco, CA 94105                     Tel: (213) 629-2020
   Tel: (415) 773-5700                         Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                               Leigh Coutoumanos**
 7 Michael W. Johnson**                        lcoutoumanos@willkie.com
   mjohnson1@willkie.com                       WILLKIE FARR &
 8 Dania Bardavid**                            GALLAGHER LLP
   dbardavid@willkie.com                       1875 K Street NW, Suite 100
 9 Jessica Blanton**                           Washington, DC 20006
   jblanton@willkie.com                        Tel: (202) 303-1000
10 Joseph Bretschneider**                      Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                              Shalini Goel Agarwal
12 GALLAGHER LLP                               (CA Bar 254540)
   787 Seventh Avenue                          shalini.agarwal@splcenter.org
13 New York, NY 10019                          SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                         CENTER
14 Fax: (212) 728-8111                         106 East College Avenue
                                               Suite 1010
15 Maia Fleischman*                            Tallahassee, FL 32301
   maia.fleischman@splcenter.org               Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                        Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
18 Suite 3750                                  (CA Bar 308550)
   Miami, FL 33131                             pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
20                                             1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                     Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                  Tel: (805) 813-8896
   DISABILITY RIGHTS                           Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 3 of 34 Page ID #:2836



 1 Joseph H. Hunt
   Assistant Attorney General
 2 William C. Peachey
   Director
 3 Jeffrey S. Robins
 4 Deputy   Director
   Lindsay M. Vick (MA 685569)
 5 lindsay.vick@usdoj.gov
   Anna L. Dichter (NJ 304442019)
 6 anna.l.dichter@usdoj.gov
   UNITED STATES DEPARTMENT OF JUSTICE
 7 CIVIL DIVISION
   OFFICE OF IMMIGRATION LITIGATION
 8 DISTRICT COURT SECTION
   450 5th Street, N.W., Rm 5223
 9 Washington, D.C. 20530
   Tel.: (202) 532-4023
10 Fax: (202) 305-7000
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 4 of 34 Page ID #:2837



 1          Pursuant to the May 5, 2020 Civil Minutes, the parties hereby submit this
 2 meet and confer statement concerning Plaintiffs’ requests for issuance of notice to
 3 the class and for production of documents and information.
 4
 5 Notice to Class
 6       The parties set forth below their respective positions concerning notice.
     Plaintiffs have provided the Court with their position on each specific issue
 7
     concerning notice, and Defendants have provided a single response covering all
 8
     issues.
 9
10
     I.     Plaintiffs’ Position
11
            A.      Content of Notice
12
            Status: At the Meet and Confer, Plaintiffs proposed that the notice describe
13
     how detained individuals can let ICE know that they have risk factors, which are
14 not always reflected in ICE’s medical records. Defendants responded that detained
15 individuals can inform ICE of risk factors is by submitting a “sick call,” and that
16 advocates and attorneys for detained individuals can inform ICE of risk factors,
17 although ICE requests that medical documentation accompany the notification.
18 Defendants have now proposed that the notice be amended to inform class
19 members that they can notify medical staff of their risk factors.
20          Plaintiffs’ Position: Using “sick call,” “medical requests,” or whatever
21 terminology individual facilities use to signify a request for medical attention, is a
22 beleaguered, cumbersome process that is rife with problems and delay under non-
23 pandemic circumstances. For example, on April 13, 2017, Sergio Alonso Lopez
24 died from an upper gastrointestinal bleed while detained at Adelanto. The DDR
25 found that Mr. Lopez never received a response to his sick call requests within 48
   hours unless he was already scheduled for a follow-up appointment. Compl. at 68,
26
   ECF No. 1. According to a facility nurse at Eloy, there were up to 110 sick call
27
   encounters per day, and the facility was grossly understaffed to handle these needs.
28
                                             1
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 5 of 34 Page ID #:2838



 1 Id. at 119.
 2          In the context of this case, the request would conceivably need to proceed
 3 through several steps: detained individuals would fill out the sick call in English on
 4 a form not designed for this purpose, submit the form, which would then be passed
 5 from medical contractor staff responsible for collecting requests, to the reviewer of
 6 such requests, to whoever ICE’s liaison is at the facility, to whatever staff ICE has
     determined is conducting risk factor identification, to whatever staff ICE has
 7
     determined is conducting custody reviews. Not only does that many steps increase
 8
     the likelihood for error, it will not move quickly.
 9
            Defendants have indicated that advocates and attorneys for detained people
10
     may inform ICE of risk factors. Defendants request that medical records be
11
     included. Plaintiffs’ position is that records should not be required, that it is
12
     important and useful for advocates and attorneys to be able to inform ICE of
13
     conditions that may not be reflected in ICE medical records, and to the extent that
14 records from outside ICE’s record system are available (i.e., from medical care
15 provided before someone was detained), they should be considered.
16          Plaintiffs’ position is that it is strongly preferable to have a method that
17 allows a detained person who is pro se to communicate their risk factors and
18 request review, in writing, directly with their Deportation Officer and a clear
19 process for ERO custody staff to communicate with medical staff about such
20 requests. Similarly, for advocates and attorneys, the same clear process for ERO to
21 communicate these requests to medical staff should be employed.
22     Plaintiffs agree that the notice should be amended to inform class members
23 that they can tell medical staff of their risk factors, and that their advocates and
24 attorneys can also inform ICE of these risk factors. If the Court agrees, plaintiffs
25 will include this language in a revised notice.
          B.     Dissemination of Notice
26
            i. Translation of Class Notice
27
                 Status: In their ex parte application, Plaintiffs requested that the notice
28
                                              2
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 6 of 34 Page ID #:2839



 1          be translated into Spanish as well as the three most spoken languages at each
 2          facility. Defendants have agreed to translate the notice into Spanish, but
 3          have stated that they cannot determine the three most spoken languages at
 4          each facility. In response, Plaintiffs have proposed that they will provide
 5          translations of the notice in eight languages. Defendants have agreed to this
 6          proposal, and have stated that it will take approximately two to three days to
            verify translated notices once those notices are provided by Plaintiffs.
 7
            Plaintiffs agree with this proposal as long as the translated notices are posted
 8
            within four days of their receipt from plaintiffs to ICE.
 9
              ii.   Interpreters to Read Notice
10
                    Status: In their ex parte application, Plaintiffs requested that an
11
            interpreter read the notice to individuals who speaks any other language
12
            beyond English, Spanish or the three most common languages at the facility.
13
            Defendants stated they cannot provide additional interpretation.
14                  Plaintiffs’ Position: If Defendants will post the notice in the additional
15          languages translated by Plaintiffs, Plaintiffs will forgo the request for an
16          interpreter.
17           iii.   Communicating Notice to Individuals with Vision Disabilities or
18                  Who Cannot Read
19                  Status: In their ex parte application, Plaintiffs requested that
20          Defendants effectively communicate the content of the notice to people with
21          vision disabilities, by, for example, providing the notice in braille and large
22          print, and also providing audio announcements with the contents of the
23          notice. Defendants stated that accommodations will be provided to
24          communicate the notice to people with vision disabilities, including

25          translating the notice into braille, reading the notice, and having the notice
            printed in large print. Defendants have further stated that “ICE currently has
26
            processes in place to ensure that facilities identify individuals with
27
            communication disabilities and subsequently notify ICE ERO of the
28
                                             3
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 7 of 34 Page ID #:2840



 1          disability and plan for accommodation.”
 2                  Plaintiffs’ Position: As set forth in the Complaint, ICE has a history of
 3          failing to identify and accommodate detained individuals with disabilities,
 4          and Plaintiffs are skeptical that this will change now. This reinforces the
 5          need for monitoring to ensure that individuals with disabilities actually
 6          received accommodations.
             iv.    Posting of Notice in Common Areas
 7
                    Status: In their ex parte application, Plaintiffs requested that the notice
 8
            be posted in each dormitory, all common areas, law library, the reception
 9
            area and that it be hand-provided to individuals in segregation or isolation.
10
            Defendants have agreed to post the notice in all common areas of
11
            dormitories and the library, and “high traffic areas in segregation sections of
12
            all detention facilities.”
13
                    Plaintiffs’ Position: Plaintiffs agreed to Defendants’ proposal except
14          with respect to individuals in segregation. Plaintiffs understand that there are
15          very few high-traffic areas in segregation that people can find in those
16          settings are allowed to pause and read the notice. As a result, the notice
17          should be individually provided to each such person.
18            v.    Written Notice at Intake Communicated in the Individual’s
19                  Language
20                  Status: In their ex parte application, Plaintiffs requested that written
21          notice be provided to all newly detained people during the intake process
22          and that it be communicated in the language of the individual. In their
23          response, Defendants stated that they will not provide written notice, or read
24          the notice, during the intake process.

25                  Plaintiffs’ Position: Plaintiffs request that, during the intake process,
            newly detained individuals be informed of the notices and given the
26
            opportunity to take one.
27
             vi.    Written Notice Read at Legal Orientation Program (“LOP”)
28
                                             4
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 8 of 34 Page ID #:2841



 1                  Status: In their ex parte application, Plaintiffs requested that a notice
 2          be read during the LOP presentations at each facility. Defendants responded
 3          that they do not administer those presentations. Plaintiffs do not dispute that
 4          Defendants do not administer LOP presentations and drop their request that
 5          the notice be read at LOP presentations.
 6          vii.    Copies of Court Orders in Law Library
                    Status: In their ex parte application, Plaintiffs requested that, in
 7
            addition to the notice, copies of the PI and Class Certification Orders be
 8
            available at the law library of each facility, and Defendants have agreed to
 9
            this.
10
           viii.    Provision of a Free, Confidential, Telephone Hotline
11
                    Status: In their ex parte application, Plaintiffs requested the provision
12
            of a free, confidential, telephone hotline. Plaintiffs have also requested that
13
            Defendants provide a point of contact for technical support for any technical
14          issues related to the hotline and the removal of the positive acceptance
15          requirement (this requirement prevents detained individuals from leaving
16          voicemails). Defendants agreed to adding two phone numbers provided by
17          Plaintiffs to a pro bono platform at all detention facilities which will permit
18          free, confidential telephone access, and that these phones are passive
19          acceptance only so no one needs to answer the call in order for the call to go
20          through. They have also agreed to provide accommodations for people who
21          are deaf or hard of hearing, including for example use of Video Relay
22          Service and/or Teletypewriter (TTY). Defendants assert that the phone
23          systems are not operated by ICE, and thus it cannot provide a point of
24          contact.

25                  Plaintiffs’ Position: Plaintiffs agree to Defendants’ proposals with the
            following exceptions. TTYs are outdated, and thus Plaintiffs request that
26
            deaf and hard of hearing people be provided with Video Relay Service. With
27
            respect to a point of contact for technical support issues, while the detention
28
                                                 5
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
 Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 9 of 34 Page ID #:2842



 1          centers may be operated by contractors, ICE remains responsible for the
 2          conditions of confinement in those centers. Plaintiffs request that at a
 3          minimum, ICE provide a point of contact with their contractors for any
 4          technical issues that may arise concerning the hotline.
 5
     II.    Defendants’ Position
 6
 7          Class notice must be reasonable and comport with due process. Frank v.
 8 United Airlines, Inc., 216 F.3d 845, 851 (9th Cir. 2000) (“In a Rule 23(b)(2) class
 9 action, by contrast, there is no requirement for individualized notice beyond that
10 required by due process, and class members are not allowed to opt out.”); Crawford
11 v. Honig, 37 F.3d 485, 487 n.2 (9th Cir. 1994) (“In a Rule 23(b)(2) class action for
12 equitable relief, the due process rights of absent class members generally are
13 satisfied by adequate representation alone[,]” rather than procedural safeguards such
14 as class notice and opt-out provisions). Plaintiffs have not shown why anything less
15 than the form and dissemination methods of notice they demand is unreasonable or
16 does not satisfy due process. Nevertheless, amended to reflect the agreement
17 concerning the pro bono platform, Defendants accept Plaintiffs’ proposed class
18 notice as written and can post the notice in English as soon as it is ready. However,
19 Defendants suggest that Plaintiffs add language to the notice indicating that
20 detainees may identify themselves to medical staff if they believe they have a risk
21 factor. ICE will accept Plaintiffs’ proposal to provide notice in eight languages. ICE
22 can validate these translations, if provided by Plaintiffs, in two to three days,
23 depending upon the availability of translators in the languages requested. ICE will
24 post the notice in the common areas of dormitories, libraries, and high traffic areas
25 in segregation sections of all detention facilities.
26          Defendants do not accept all of Plaintiffs’ terms for dissemination of notice.
27 Defendants cannot accept Plaintiffs’ request to post the notice in additional areas.
28
                                                      6
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 10 of 34 Page ID
                                      #:2843


 1 ICE regularly posts all class notices in the same location in the common areas of its
 2 facilities and Plaintiffs have not provided any reason why class notice should be
 3 disseminated more widely than other class notices commonly posted at detention
 4 facilities. Class notices are not provided at detainee intake.
 5          With respect to communicating notice to detainees with hearing or visual
 6 impairment, ICE can provide large print notices to detainees with vision impairment.
 7 Declaration of Russell Hott ¶ 9, ECF No. 144-1. Additionally, “each facility is
 8 already required to ensure that hearing and visually impaired detainees are able to
 9 understand any communications, and the facilities would be able to facilitate the
10 interpretation.” Id. at ¶ 8. ICE and its contractors are aware of their obligations to
11 comply with Section 504 of the Rehabilitation Act, which requires the identification,
12 assessment, and accommodations of detainees with disabilities, including
13 individuals who are deaf, hard of hearing, blind and low vision. The accommodation
14 process provides equal access to all facility programs and services, and includes
15 individualized, interactive, and ongoing assessment. ICE currently has processes in
16 place to ensure that facilities identify individuals with communication disabilities
17 and subsequently notify ICE ERO of the disability and plan for accommodation.
18 This ensures ICE ERO’s tracking of disability cases and that legal obligations are
19 being met. ICE reports that it can affirmatively reach out to disabled detainees whose
20 disabilities require it. Accommodations include providing auxiliary aids and services
21 that allow for individuals who are deaf to communicate externally (e.g. detainee
22 phone calls with an attorney, accessing the newly created hotline for the Fraihat
23 injunction), such as Video Relay Service, and/or Teletypewriter (TTY).
24 Accommodations for individuals who are blind or low vision may include translation
25 into Braille, ICE and facility personnel reading documents to detainees, and/or
26 assistance using phones and other equipment. Accommodations may be
27
28
                                                      7
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 11 of 34 Page ID
                                      #:2844


 1 individualized based on the needs of individual detainees in order to ensure effective
 2 communication.
 3          As part of their class notice dissemination proposal, Plaintiffs further request
 4 that a hotline be provided for detainees to have free access to class counsel. With
 5 respect to Plaintiffs’ hotline request, Defendants will add two telephone numbers
 6 provided by Plaintiffs to the pro bono platform at all detention facilities, which
 7 provides free telephone access to all detainees. Id. at ¶ 10. ICE cannot provide a
 8 point of contact for technical issues with the pro bono platform because the phone
 9 systems are not operated by ICE. ICE is able to input the hotlines into the platform
10 but does not operate the technical requirements. The pro bono platform is passive
11 acceptance only so no one needs to answer the call in order for the call to go through.
12          Finally, Defendants will ensure that the Court’s preliminary injunction and
13 class certification orders are in the libraries at all detention facilities.
14
15 Information and Document Requests
16          Plaintiffs’ statement on the meet and confer process: The parties held their
17 meet and confer call on May 6, 2020, and shortly after the call, Plaintiffs sent to
18 Defendants a list of questions on which Defendants had agreed to pose to their
19 clients. Defendants have not yet provided answers to the following questions:
20     • How many facilities and individuals still have to undergo the process of
            being identified for risk factors.
21
        • How many people have been released so far pursuant to Fraihat custody
22
          redeterminations.
23
            Plaintiffs received the Defendants’ inserts below at 5:30 PM Pacific on May
24
     8, 2020.
25
26
            Request 1. A spreadsheet listing all facilities in which people detained by
27 ICE are held (“Facilities”), the number of such people currently held at each
28
                                            8
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 12 of 34 Page ID
                                      #:2845


 1 Facility, which field office the Facility falls within, and the name and contact
 2 information of the field office director (including email and mailing address)
 3          Status: Defendants have agreed to provide the spreadsheet without the
 4 contact information for field office directors, and Plaintiffs agree to this limitation.
 5
 6          Request 2. Documents showing that ICE has informed all field office
     directors of all of the steps required by the Preliminary Injunction order, and the
 7
     substance and date of those communications. This includes any documents
 8
     advising field office directors what the risk factors are, as well as any additional
 9
     guidance as to risk factors and how to conduct custody assessments.
10
            Plaintiffs' Position: Defendants have agreed to provide the information
11
     responsive to this request. Nevertheless Defendants again raise the argument
12
     rejected by this Court during the May 5, 2020, hearing that Plaintiffs must show
13
     that the Defendants have violated the PI Order in order to obtain documents and
14 information relevant to implementation of that Order. Plaintiffs have repeatedly
15 demonstrated that this is not the case. See ECF 136 at 4; ECF 146 at 15. In any
16 event, as set forth in their Response to Hott Declaration (ECF 146), Plaintiffs have
17 more than sufficiently shown that Defendants are not implementing or complying
18 with the PI Order.
19          Defendants’ Position: Defendants will produce this information
20 immediately. ICE will produce the broadcast message that ICE ERO sent to all
21 FODs and Deputy Field Office Directors (“DFOD”) on April 26, 2020, entitled,
22 Detained Docket Review Pursuant to the Nationwide Preliminary Injunction in
23 Fraihat v. ICE, --- F. Supp. 3d ---, 2020 WL 1932570 (Apr. 20, 2020), directing
24 them to identify and track subclass members by April 29, 2020. See Hott Decl.
25 ¶ 13, ECF No. 144-1. As indicated in the Hott Declaration, ICE ERO held a
   teleconference with the field on Monday, April 27, 2020. There is no transcript or
26
   recording of the teleconference. ICE will produce the April 28, 2020, broadcast
27
   message after entry of a protective order because that message included
28
                                             9
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 13 of 34 Page ID
                                      #:2846


 1 spreadsheets, which contained sensitive personally protected information.
 2          While Defendants have agreed to produce some information in response to
 3 Plaintiffs’ requests for discovery into Defendants’ compliance with the Court’s
 4 Order, Defendants maintain that Plaintiffs have not raised significant questions or a
 5 serious concern regarding Defendants’ compliance necessary to support their
 6 requests. See Cal. Dep't of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1034 (9th Cir.
     2008). Plaintiffs do not tie their discovery requests to noncompliance with the
 7
     procedures in the Court’s Order, and thus, the class-wide discovery that Plaintiffs
 8
     seek is premature and unfounded. Nor have Plaintiffs made a showing of a
 9
     significant change in circumstances to support modification given that many of
10
     their requests ultimately appear aimed at creating procedures that do not presently
11
     exist in the Court’s Order. See Rufo v. Inmates of Suffolk County Jail, 502 U.S.
12
     367, 384 (1992); see also Sharp v. Weston, 233 F.3d 1166, 1170 (9th Cir. 2000)
13
     (“A party seeking modification or dissolution of an injunction bears the burden of
14 establishing that a significant change in facts or law warrants revision or
15 dissolution of the injunction.”) (citation omitted). For example, most of Plaintiffs’
16 discovery requests are directed at a release request process for which there is no
17 basis in the preliminary injunction in this case.
18
19          Request 3(A). Determination of whether Current Detainees have risk
20 factors: For people who, as of April 30, 2020, have been in ICE custody for at
21 least five days (“Current Detainees”), we request the following information to be
22 produced no later than May 4, 2020: The number of Current Detainees for whom
23 ICE has not yet determined whether they have one or more risk factors, the
24 Facilities in which they are detained, the reasons why this determination has not
25 yet occurred, and when that determination is expected to occur.
         Status: Defendants have not agreed to provide this information.
26
         Plaintiffs’ Position: It is essential that the Court and the parties know where
27
   ICE is in the process of identifying people with risk factors, particularly given the
28
                                               10
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 14 of 34 Page ID
                                      #:2847


 1 time-constraints set forth in the Court’s order for identifying individuals with Risk
 2 Factors (that deadline passed more than a week ago). Plaintiffs would be willing to
 3 accept biweekly information on the number of current detained individuals who
 4 have not yet undergone the review process, the facilities at which they are
 5 confined, and when that review is expected to occur. Defendants’ position below
 6 does not explain why they will not provide information about the number of people
     who have been identified as having risk factors but have not yet undergone a
 7
     custody redetermination. This is vital information to make sure that these
 8
     redeterminations are conducted in a timely manner.
 9
            Defendants’ Position: Pursuant to the Court’s Order, ICE has identified and
10
     tracked 4,409 aliens in custody for risk factors, and identification is ongoing. Hott
11
     Decl. ¶ 14, ECF No. 144-1. ICE reports that the agency continues to identify and
12
     track existing and new detainees with risk factors and disabilities that qualify them
13
     as subclass members. As noted, ICE ERO sent two messages to all of the FODs
14
     and DFODs instructing detention facilities to identify all subclass members
15
     according to the subclass definitions in the Order within their respective areas of
16
     responsibility by April 29, 2020. Hott Decl. ¶ 13. The broadcast message contained
17
     the definition of the subclasses as well as the lists of qualifying risk factors and
18
     disabilities. ICE HQ directed FODs and DFODs identify all cases within their
19
     AORs that meet any of the criteria enumerated by the court and validate the cases
20
     with assistance from the Field Medical Coordinator and/or facility medical staff to
21
     ensure the conditions listed are still present and update the ENFORCE Alien
22
     Removal Module (EARM). See Hott Decl. ¶ 13. ICE reports that identification of
23
     subclass members occurs when a medical professional conducts a file review of a
24
     detainee’s medical records. ICE reports that depending upon the facility, medical
25
     records may be electronic or paper based as not all facilities have electronic
26
     medical record systems. ICE reports that when the medical professional identifies a
27
     medical condition that qualifies as a risk factor under the Court’s Order, then a
28
                                                     11
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 15 of 34 Page ID
                                      #:2848


 1 specific alert code created for purposes of this litigation is entered into an ICE
 2 database. ICE reports that risk factor presence is strictly a medical determination
 3 made by medical personnel. ICE reports that ERO offices making custody
 4 determinations do not review medical files and do not determine if a detainee has
 5 or does not have a risk factor.
 6
 7          Request 3(B): With respect to Current Detainees for whom ICE has made a
 8 determination as to whether they have one or more risk factors, and, on a weekly
 9 basis, those Current Detainees for whom such determination is made after April
10 30, 2020 (preferably in the form of an electronic spreadsheet):
11       A. The person or persons who made that determination;
            B. The training, experience and/or background that made those people
12
                competent to make such determinations;
13
            C. When the determinations were made;
14
            D. A list with the names, countries of origin, A-numbers, dates of birth,
15
                Facility at which each is detained, and custody status of each person
16
                identified as having a risk factor, and the risk factor or factors they were
17
                determined to have.
18
            E. For Current Detainees who claim to have a risk factor, but ICE finds
19              otherwise, a spreadsheet listing the names, countries of origin, A-
20              numbers, dates of birth, Facility at which each is detained, custody status
21              and claimed risk factor of each such person, and the basis for ICE’s
22              determination that the person did not have a risk factor.
23          Status: The parties have agreed to seek entry of a protective order. Once that
24 order is in place, Defendants agree to provide, on a biweekly basis, the names, A-
25 numbers, and facilities of detained individuals identified as having risk factors.
26 Defendants have also agreed to provide the two messages referenced in paragraph
27
28
                                                     12
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 16 of 34 Page ID
                                      #:2849


 1 13 of the Hott Declaration (ECF 144-1). 1 In addition, to the extent that Plaintiffs
 2 learn of detained individuals with risk factors who have not yet been identified by
 3 ICE, they will provide the names of those individuals to ICE. Defendants have
 4 refused to provide any other information sought by Request 3(B).
 5          Plaintiffs’ Position on disputed items. Plaintiffs are willing to limit this

 6 request to the following: (1) the information that Defendants have agreed to
   provide; and (2) the remaining information sought under this request, but only as to
 7
   those detained individuals who claim to have a risk factor, but ICE determined
 8
   otherwise. This second category of information is essential because ICE’s guidance
 9
   does not specifically say that only people with medical training should be making
10
   risk factor determinations. The PI Order requires that, when risk factor
11
   determinations are made by people who do not have medical training, they must be
12
   provided with training. To the extent that Defendants assert that only medical
13
   professionals are making risk determinations, Plaintiffs request that Defendants
14 provide documents or other information confirming this assertion. Rather than
15 providing the names of individuals who made the determinations vis-à-vis each
16 detained person, Plaintiff will accept a list of all individuals who are responsible
17 for making risk determinations with their title. Finally, Defendants have stated that
18 they have prepared a report identifying all detained individuals who are 55 years
19 old or older. Plaintiffs request that Defendants provide this list, including the
20 names of these individuals, their A-numbers, and the facility at which they are
21 detained. Defendants’ position below asserts that people who claim to have a risk
22 factor, but for whom ICE determines otherwise, are not members of the subclass,
23 but this is based on the presumption that ICE has correctly made that
24 determination. Plaintiffs are entitled to information and documents to understand
25 the reasons that ICE determines that people who claim to have risk factors, in
26
   1 It is not clear to Plaintiffs whether these messages, and the teleconference,
27 concerned    risk factor identification, custody redeterminations, or both, but in any
28 event,   Defendants   have agreed to produce this information.
                                                13
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 17 of 34 Page ID
                                      #:2850


 1 ICE’s opinion, do not.
 2          Defendants’ Position: Subject to the entry of a protective order, Defendants
 3 can produce a spreadsheet on a biweekly basis of detainees who ICE has identified
 4 as subclass members. The spreadsheet would include the following fields: name,
 5 alien number (“A number”), detention facility, custody status (detained or
 6 released). ICE cannot provide the name or type of risk factor(s) for each detainee
 7 because this would require manual review of the medical records for thousands of
 8 detainees. When ICE identifies detainees with a risk factor that qualifies them as a
 9 Fraihat subclass member, then an alert code created for purposes of this litigation
10 is entered into the database. This alert code does not identify any specific risk
11 factor.
12          Likewise, ICE cannot provide the identity of the person who made the risk
13 factor determination, that individual’s qualifications, nor the date the determination
14 was made because such information would require the manual review of thousands
15 of records and is disproportionate to the needs of this case. The Court ordered ICE
16 to identify and track subclass members. However, producing information to the
17 level of granularity that Plaintiffs seek would sidetrack this litigation and only
18 operate to impede ICE from implementing the Court’s Order. See Alaska Elec.
19 Pension Fund v. Bank of Am. Corp., No. 14-CV-7126 (JMF), 2016 WL 6779901,
20 at *3 (S.D.N.Y. Nov. 16, 2016) (“Rule 26(b)(1)’s proportionality requirement
21 means [that a document’s] ‘marginal utility’ must also be considered.”) (citations
22 omitted); Updike v. Clackamas County, No. 3:15-CV-00723-SI, 2016 WL 111424,
23 at *1 (D. Or. Jan. 11, 2016) (“There is a tension, however, among the objectives of
24 Rule 1. As more discovery is obtained, more is learned. But at some point,
25 discovery yields only diminishing returns and increasing expenses. In addition, as
26 more discovery is taken, the greater the delay in resolving the dispute. Finding a
27 just and appropriate balance is the goal, and it is one of the key responsibilities of
28
                                                     14
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 18 of 34 Page ID
                                      #:2851


 1 the court in managing a case before trial to assist the parties in achieving that
 2 balance.”); see also Nat.-Immunogenics Corp. v. Newport Trial Grp., No.
 3 SACV152034JVSJCGX, 2019 WL 3110021, at *7 (C.D. Cal. Mar. 19, 2019)
 4 (citing Alaska Elec. Pension Fund and Updike).
 5          ICE does not identify or track detainees who claim to have a risk factor, but
 6 were determined not to have a qualifying risk factor. Plaintiffs’ request for
 7 information concerning non-subclass members has nothing to do with Defendants’
 8 compliance with the specific terms of the Court’s Order. This request is not
 9 actually a discovery request but amounts to a request for modification of the
10 preliminary injunction for which Plaintiffs have made no showing of a significant
11 change in circumstances to support modification. See Rufo v. Inmates of Suffolk
12 County Jail, 502 U.S. 367, 384 (1992); see also Sharp v. Weston, 233 F.3d 1166,
13 1170 (9th Cir. 2000) (“A party seeking modification or dissolution of an injunction
14 bears the burden of establishing that a significant change in facts or law warrants
15 revision or dissolution of the injunction.”) (citation omitted). By way of their
16 purported discovery requests into compliance with the Court’s Order, Plaintiffs
17 seek to establish an affirmative release request process such that detainees can seek
18 review for class membership and custody redetermination. However, Plaintiffs’
19 release request process does not comport with the specific terms of the Order and
20 is unnecessarily duplicative of the identification and tracking that ICE is
21 conducting as ordered by the Court. See Armstrong Pump, Inc. v. Hartman, No.
22 10-CV-446S 2016 WL 7208753, *3 (W.D.N.Y. Dec. 13, 2016) (discussing the
23 assessment of when discovery is duplicative as part of the proportionality analysis
24 under Federal Rule 26(b)(1)). Furthermore, Plaintiffs’ desired process for Fraihat
25 release requests is duplicative of procedures that already exist nationwide.
26 Detainees in ICE custody already have access to a sick call system wherein a
27 detainee can request to see a medical professional the same day or within several
28
                                                     15
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 19 of 34 Page ID
                                      #:2852


 1 days of making the request, depending upon the facility. See Defs.’ Opp. to Pls.’
 2 Prelim. Inj., Declaration of Dr. Ada Rivera ¶¶ 16-17, ECF No. 95-3; Declaration of
 3 Captain Jennifer Moon ¶ 12, 16, ECF No. 95-11. By utilizing the sick call process,
 4 a detainee can consult with a medical professional who can diagnose, identify, and
 5 track the detainee for the qualifying risk factor, which will then trigger a custody
 6 review in light of the newly identified subclass member in the tracking system.
 7 Moreover, detainees have several opportunities to meet with a medical professional
 8 and raise any medical issues. When new detainees are brought into the facility,
 9 they see a medical professional as part of an initial medical intake. Rivera Decl.
10 ¶ 12; Moon Decl ¶ 8. Thereafter, detainees all have access to the sick call process
11 at each facility. Thus, Plaintiffs’ request for discovery concerning non-subclass
12 members is disproportionate to the needs of the case at this stage of the litigation.
13          Plaintiffs’ counsel and advocates may also inform local ICE Field Office
14 Directors or other custody staff of detainees that they believe have risk factors, but
15 they should support those requests with medical documentation.
16       With respect to the risk factor involving individuals 55 years of age and
17 older, a report was gathered, for purposes of this litigation, for all detainees in ICE
18 custody, and then filtered for anybody age 55 or older. ICE can agree to produce
     this report within a reasonable timeframe and pursuant to a protective order. Date
19
     of birth is standard biographic information gathered at the time of processing, by
20
     oral statement by the alien and/or any identity documents available at the time of
21
     processing into removal proceedings. Staff manually enter this information into
22
     ICE’s systems at the time of processing, and the systems can be updated as new
23
     information becomes available.
24
25
            Request 4. This Request seeks the same information as Request 3, but as to
26 Future Detainees (people who, as of April 30, 2020, have been in ICE custody for
27 less than five days) rather than Current detainees. The Parties’ positions on
28
                                                     16
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 20 of 34 Page ID
                                      #:2853


 1 Request 4 are the same as their positions on Request 3.
 2
 3          Request 5. Custody redeterminations. On a weekly basis, beginning on
 4 May 4, 2020, for each Facility (preferably in the form of the spreadsheet):
 5      A. The number of detained people determined to have one or more risk
 6              factors;
            B. The name, country of origin, date of birth and A-Number, of each such
 7
                person;
 8
            C. For each such person that has undergone a custody redetermination:
 9
                1. The result of that redetermination;
10
                2. The identity and position of the person who made the redetermination;
11
                3. Where ICE determines that the detained person will be released, when
12
                    that release occurred, and any conditions placed on release (e.g. ankle
13
                    monitor). If the person has not yet been released, when release is
14                  anticipated to occur.
15              4. Where ICE determines that the detained person will not be released,
16                  the specific basis for that determination, and the provision under the
17                  Immigration and Naturalization Act under which ICE alleges such
18                  person is detained.
19          D. For each person identified as having one or more risk factors that has not
20              yet undergone a custody redetermination, when that determination will
21              take place.
22          Status: Defendants have agreed, on a biweekly basis, to provide a list of
23 detained individuals (including their name, date of birth and A-number) who have
24 been identified as having risk factors, and whether each such individual has been
25 released. Defendants have refused to provide any other information responsive to
   this request.
26
          Plaintiffs’ Position: Plaintiffs are willing to limit this request to: (1) the
27
   information that Defendants have agreed to provide; (2) the information requested
28
                                               17
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 21 of 34 Page ID
                                      #:2854


 1 in Request 5(C)(2) and 5(C)(4) as to detained individuals with risk factors who
 2 were not released after a custody redetermination; and (3) the information
 3 requested in Request 5(D). Under the PI Order (at 32), there should be a strong
 4 presumption of release for people with risk factors, which is consistent with ICE’s
 5 own April 4 guidance, which states that the presence of a risk factor should be a
 6 “significant” factor in favor of release. Without information concerning the reasons
     that ICE refused to release people with risk factors, the Court and Plaintiffs will be
 7
     unable to determine whether ICE is actually conducting these redeterminations
 8
     using a strong presumption of release pursuant to its own guidance; in addition,
 9
     absent this information, the Court and Plaintiffs will not be able to determine
10
     whether ICE is improperly making determinations that are not based on the
11
     individualized needs of the people in its custody. Further, the provision of the INA
12
     under which an individual is detained is relevant to determining whether ICE is
13
     engaging in categorical refusals to release people detained under particular
14 provisions (for example, ICE has taken the position that no one under mandatory
15 detention will be released). Plaintiffs contend that ICE’s position is inconsistent
16 with this Court’s order and also fails to account for the individual circumstances of
17 Class members. Finally, the information sought by Request 5(D) is necessary to
18 determine whether custody redeterminations are occurring in a timely manner.
19 Defendants’ statement below, that custody redeterminations are made “as soon as
20 possible,” leave this Court and Plaintiffs without any information whatsoever about
21 how long people are waiting to get custody redeterminations. This pandemic is
22 spreading at an exponential rate, and delays in the process of identifying people
23 with risk factors, and conducting custody redeterminations for those people, will
24 literally cost lives.
25          Defendants’ Position: As noted above, Defendants can produce a spreadsheet

26 of detainees who have been identified as subclass members because they have one
27 or more qualifying risk factors or disabilities. This spreadsheet will include the
28
                                                     18
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 22 of 34 Page ID
                                      #:2855


 1 name, date of birth, and A-Number, of each person. With respect to custody
 2 determinations, however, all Defendants are able to provide is the custody status of
 3 each person, which will indicate whether that person has been released or remains
 4 in custody. Defendants cannot agree to provide the information requested in Request
 5 5(C)(2), 5(C)(4), or 5(D). Custody determinations are conducted as soon as possible
 6 once a detainee is identified as a subclass member. Hott Decl. ¶ 18, ECF No. 144-1.
 7 It would be disproportionate to the needs of the case for Defendants to manually
 8 research thousands of files to determine whether there are detainees who were
 9 identified as having a risk factor, but are still waiting for a custody determination
10 when such determinations are occurring as soon as possible. Id. Defendants’ position
11 with respect to detainees who are mandatorily detained pursuant to 8 U.S.C. §
12 1226(c) is that such detention authority bars detainees from release pursuant to
13 discretionary consideration.
14          ICE does not track the “result” of a custody determination; rather, if a
15 detainee remains in custody, it follows that the detainee’s custody redetermination
16 was unfavorable. In order for ICE to provide any further detail about custody
17 determinations, including notes about the result and the identity of the staff
18 member who conducted the redetermination, ICE would need to conduct
19 individual, manual review of thousands of detainee records. Such manual review is
     disproportionate to the needs of this case because it does not relate to any specific
20
     terms of the Court’s Order. The Order required ICE to identify and track detainees
21
     with risk factors; however, it did not require any similar tracking related to the
22
     custody redeterminations. To produce information unrelated to the Order would
23
     sidetrack this litigation and only operate to impede ICE from implementing the
24
     Court’s Order. See Alaska Elec. Pension Fund, 2016 WL 6779901, at *3 (“Rule
25
     26(b)(1)’s proportionality requirement means [that a document’s] ‘marginal utility’
26
     must also be considered.”) (citations omitted); Updike, 2016 WL 111424, at *1
27 (“There is a tension, however, among the objectives of Rule 1. As more discovery
28
                                          19
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 23 of 34 Page ID
                                      #:2856


 1 is obtained, more is learned. But at some point, discovery yields only diminishing
 2 returns and increasing expenses. In addition, as more discovery is taken, the greater
 3 the delay in resolving the dispute. Finding a just and appropriate balance is the
 4 goal, and it is one of the key responsibilities of the court in managing a case before
 5 trial to assist the parties in achieving that balance.”); see also Nat.-Immunogenics
 6 Corp., 2019 WL 3110021, at *7 (citing Alaska Elec. Pension Fund and Updike).
 7
            Request 6. Training. By May 4, 2020, all materials related to training of
 8
     people tasked with identifying detained people with risk factors, including timing
 9
     of such trainings.
10
            Status: Defendants assert that there are no training materials because only
11
     medical professionals are determining whether people have risk factors.
12
            Plaintiffs’ Position: Plaintiffs request that Defendants provide documents
13
     and information for their assertion that only medical professionals are determining
14 whether people have risk factors. Further, Plaintiffs are skeptical of Defendants’
15 broad assertion in light of the fact that Defendants contend that people with risk
16 factors may utilize the sick call process in order to access medical care to self-
17 report risk factors. At many facilities, non-medical custody staff collect sick call
18 forms. Therefore, Plaintiffs are concerned that—contrary to Defendants’
19 position—custody staff still play a material role in the process of risk factor
20 identification. See Pls.' Resp. to Decl. of Russell Hott (“Response to Hott
21 Declaration”) filed simultaneously with this joint statement.
22       Defendants’ Position: Defendants will not produce anything in response to
23 this request because, according to the terms of the Order, if the identification of
24 subclass members is performed by medical personnel, then no additional training is
25 required. As previously noted, the identification of detainees with risk factors is
   performed by medical personnel nationwide. Defendants note that ICE indicates,
26
   because age is not a medical condition or a disability, there is no medical code for
27
   age, and therefore, review for individuals 55 years of age and older is not
28
                                            20
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 24 of 34 Page ID
                                      #:2857


 1 necessarily done by a medical professional. Further, Plaintiffs have not shown that
 2 just because custody staff collect sick call requests, this somehow impedes a
 3 detainee’s ability to see medical personnel for a sick call appointment.
 4
 5          Request 7. Performance Standards. By May 4, 2020, the following
 6 information and documents concerning the Performance Standards (as defined in
   the Preliminary Injunction order):
 7
         A. If Performance Standards have not been issued by May 4, 2020, the date
 8
             that such Standards will be issued, as well as any drafts of those
 9
             Standards.
10
         B. To whom ICE is issuing the Standards.
11
         C. Any training materials concerning the Standards.
12
         D. Any additional guidance addressing implementation, or meaning, of the
13
             Standards.
14       Status: Defendants have not issued any additional performance standards on
15 the grounds that the April 10 guidance (the “PRR”) incorporated the CDC
16 guidance and Defendants contend that they can enforce the PRR through the
17 Performance-Based National Detention Standards.
18       Plaintiffs’ Position: It is Plaintiffs’ position that the PI Order requires
19 Defendants to issue new or supplemental guidance. See Response to Hott
20 Declaration. For purposes of this meet and confer statement, however, if
21 Defendants do not have new or submental guidance, then they cannot produce any
22 such guidance.
23          Further, Plaintiffs object to Defendants’ attempt to yet again introduce late,

24 last-minute evidence via another declaration from Russell Hott (which was
25 apparently signed yesterday) as not relevant to this report.
            Defendants’ Position: Defendants will not produce any additional
26
     performance standards or supplement to the performance standards because the
27
     ICE Detention Standards set the minimum requirements for all facilities that house
28
                                           21
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 25 of 34 Page ID
                                      #:2858


 1 ICE detainees. See Declaration of Russell Hott ¶ 6-10, dated May 8, Ex. 1
 2 (describing how ICE obtains detention capacity, how ICE detention standards are
 3 incorporated in each contract, and how those standards are monitored and
 4 enforced). Defendants submit the Hott Declaration to elaborate on ICE’s detention
 5 standards and the monitoring and enforcement mechanisms incorporated therein.
 6 Defendants submit this declaration in support of their positions with respect to
     Plaintiffs’ Requests 7 and 8. Statements by counsel are not evidence, and therefore,
 7
     Defendants must submit a declaration to support any factual representations. See
 8
     Shiley, Inc. v. Bentley Laboratories, Inc., 115 F.R.D 169, 171 (C.D. Cal 1987).
 9
     Plaintiffs fault Defendants for having the declaration dated yesterday; however, all
10
     this shows is that Defendants have been working diligently to provide Plaintiffs
11
     with answers to questions that continue to multiply with each conference and
12
     communication.
13
14          Request 8. Monitoring and enforcement. By May 4, 2020, and on a
15 monthly basis thereafter:
16      A. The name, position and contact information (email and mailing address)
17              of the people tasked with monitoring and ensuring compliance with the
18              PRR and the Performance Standard, and for each, the Facilities for which
19              he or she is responsible. This request extends to individuals at ICE
20              central office or IHSC with oversight over the entire system or multiple
21              Facilities.
22          B. Documents showing specifically how this will be accomplished,
23              including whether each Facility will be subject to in-person inspections,
24              how often, what forms or documents will be used in connection with this,

25              and the consequences if a Facility is determined not to be in compliance
                with the PRR and the Performance Standard.
26
            C. On an ongoing basis, documents that are generated from this process.
27
            Status: Defendants have refused to provide any responsive information or
28
                                             22
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 26 of 34 Page ID
                                      #:2859


 1 documents.
 2          Plaintiffs’ Position: This request seeks information and documents directly
 3 relevant to Defendants’ implementation of the PI Order. As this Court pointed out
 4 in its PI Order (at 30), Defendants have a long history of “monitoring and oversight
 5 failures,” and there is no reason to believe that that is going to change now.
 6 Further, the Court’s order specifically ordered Defendants to monitor compliance
     with the new performance standard. Therefore, without this information, the Court
 7
     and Plaintiffs will be completely in the dark about whether Defendants are actually
 8
     taking affirmative steps to ensure implementation and compliance with the PI
 9
     Order, or what those steps are. See Response to Hott Declaration.
10
            Defendants’ Position: Defendants will not produce any documents in
11
     response to this request as this request is disproportionate to the needs of the case.
12
     The Court did not order Defendants to track anything concerning monitoring and
13
     enforcement of detention standards or the PRR. Defendants have provided
14 information concerning the compliance, monitoring, and enforcement that ICE
15 conducted the week of April 21,2020, and such monitoring and enforcement is
16 ongoing. Hott Decl. ¶ 19; see also Hott Decl. ¶¶ 6-12, Ex. 1.
17
18          Timing of production of documents and information. Defendants state
19 that they can immediately provide communications concerning the PI Order sent
20 on April 26 and 28, but that any information pulled from electronic files will not be
21 produced until two weeks after entry of a protective order.
22      Plaintiffs’ Position: Plaintiffs do not object to entry of a protective order, but
23 waiting two weeks for production of information that is stored electronically is
24 simply too long of a delay in light of the dangers posed by the pandemic. Plaintiffs
25 request that any such electronic information be produced no later than one week
   after entry of a protective order.
26
27
28
                                                     23
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
     Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 27 of 34 Page ID
                                      #:2860


 1 DATED: May 8, 2020                                      Respectfully submitted,
 2
 3 /s/ Jared Davidson                                      /s/ William F. Alderman
   Jared Davidson                                          William F. Alderman
 4 Lisa Graybill                                           Mark Mermelstein
 5 Shalini Goel Agarwal                                    Jake Routhier
   Maia Fleischman                                         ORRICK, HERRINGTON &
 6 SOUTHERN POVERTY LAW                                    SUTCLIFFE LLP
 7 CENTER
                                                           /s/ Michael W. Johnson
 8 /s/ Timothy P. Fox                                      Michael W. Johnson
 9 Timothy P. Fox                                          Dania Bardavid
   Elizabeth Jordan                                        Leigh Coutoumanos
10 Maria del Pilar Gonzalez Morales                        Jessica Blanton
11 CIVIL RIGHTS EDUCATION AND                              Joseph Bretschneider
   ENFORCEMENT CENTER                                      WILLKIE FARR & GALLAGHER
12
                                                           LLP
13 /s/ Stuart Seaborn
   Stuart Seaborn
14
   Christina Brandt-Young
15 Melissa Riess
   DISABILITY RIGHTS
16
   ADVOCATES
17
   Attorneys for Plaintiffs
18
19
     Joseph H. Hunt
20
     William C. Peachey
21   Jeffrey S. Robins
     Anna L. Dichter
22
     /s/ Lindsay M. Vick
23   Lindsay M. Vick
     UNITED STATES DEPARTMENT
24
     OF JUSTICE
25   CIVIL DIVISION
26   OFFICE OF IMMIGRATION
     LITIGATION
27
28 Attorneys for Defendants
                                                     24
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Joint Meet and Confer Statement Concerning Notice and Information/Document Requests
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 28 of 34 Page ID
                                 #:2861




                       EXHIBIT 1




                                 Exhibit 1
                                    25
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 29 of 34 Page ID
                                 #:2862


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

FAOUR ABDALLAH FRAIHAT, et                  )      Case No. 5:19-CV-01546 JGB (SHKx)
al.,
                                            )
         Plaintiffs,                        )
                   v.                       )

U.S. IMMIGRATION AND CUSTOMS                )
ENFORCEMENT, et al.,                        )
                                            )
                                            )
         Defendants.
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )



                            DECLARATION OF RUSSELL HOTT

       I, Russell Hott, declare the following under 28 U.S.C. § 1746, and state that under

penalty of perjury the following is true and correct to the best of my knowledge and belief:

           PERSONAL BACKGROUND

           1. I am currently employed by the U.S. Department of Homeland Security (DHS),

               U.S. Immigration and Customs Enforcement (ICE), Enforcement and Removal




                                           Exhibit 1
                                              26
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 30 of 34 Page ID
                                 #:2863


            Operations (ERO) as the Acting Assistant Director for the Custody Management

            Division (CMD). I have held this position since February 2020. CMD provides

            policy and oversight for the administrative custody of ICE’s highly transient and

            diverse population of immigration detainees. CMD is composed of three

            divisions led by three Deputy Assistant Directors under my direct supervision:

            (1) the Alternatives to Detention Division; (2) the Detention Management

            Division; and (3) the Custody Programs Division.

         2. As the Acting Assistant Director, I am responsible for the effective and proficient

            performance of these three Divisions and their various units, including the

            oversight of compliance with ICE’s detention standards and conditions of

            confinement at ICE detention facilities generally. I am further responsible for

            managing ICE detention operations efficiently and effectively to provide for the

            safety, security, and care of an average of about 40,000 detainees daily and

            roughly 500,000 detainees annually, at approximately 250 facilities nationwide,

            including three family residential shelters located in Texas and Pennsylvania.

         3. From May 2017 to February 2020, I served as the Field Office Director for the

            Washington, DC, ERO Field Office, responsible for the District of Colombia and

            Virginia. In my role as Field Office Director, I provided operational and policy

            oversight for ERO’s interior enforcement efforts within the local area of

            responsibility, spanning 43,000 square miles, three district courts, a cadre of

            nearly 200 employees, and 1,400 detention beds.

         4. I began my career with the U.S. Government as a detention enforcement officer

            with the former Immigration and Naturalization Service in New York, NY. I




                                         Exhibit 1
                                            27
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 31 of 34 Page ID
                                 #:2864


            advanced through a variety of positions including Immigration Enforcement

            Agent, Deportation Officer, Instructor at the Federal Law Enforcement Training

            Center, Supervisory Detention and Deportation Officer, acting Assistant Field

            Office Director, National Program Manager, Unit Chief, acting Deputy Chief of

            Staff for ERO, Chief of Staff for the ICE Deputy Director, Deputy Field Office

            Director for both the Boston and Washington field offices, Field Office Director,

            and acting Deputy Assistant Director.

         5. I am familiar with the District Court’s orders granting Plaintiffs’ emergency

            motion to certify subclass and Plaintiffs’ motion for a Preliminary Injunction (PI).

            I am also familiar with Plaintiffs’ ex parte application for an order requiring

            issuance of notice to class members of the PI, and to obtain information and

            documents to monitor compliance with the court’s PI order.

            ICE DETENTION FACILITIES

         6. The ICE detention standards are designed to ensure that individuals in ICE

            custody are housed in a safe, secure and orderly environment, free from injury

            and harm, with access to families, legal representatives, consulates, and courts, as

            well as to a continuum of health care services, including emergency care.

         7. ICE acquires access to detention capacity in one of three ways. With Federal

            Acquisitions Regulations (FAR) based contracts, ICE posts a request for proposal

            (RFP) or request for quotation (RFQ) for interested vendors to respond with

            proposals for detention space. The RFP or RFQ includes a statement of work

            (SOW) that defines the detention requirements, including the applicable ICE

            detention standards. With intergovernmental service agreements (IGSAs), ICE




                                         Exhibit 1
                                            28
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 32 of 34 Page ID
                                 #:2865


            enters into a negotiated agreement with a county or local government for

            detention services. As part of the negotiation process, prior to contract award, the

            two parties agree on the applicable ICE detention standards, which are identified

            in the written agreement. With U.S. Marshals Service (USMS) intergovernmental

            agreements (IGAs), ICE is provided access to beds at a local or county jail as a

            rider on an existing Marshals’ agreement. While the IGA identifies only the

            applicable USMS standards, prior to ICE use of the facility, the local or county

            jail is notified in writing of the date of a pre-occupancy review and the detention

            standards against which ICE will inspect the facility.

         8. Prior to ICE use of any detention facility, ICE inspectors conduct a pre-occupancy

            review to determine whether the facility is appropriate to house detainees. Any

            deficiencies identified during a pre-occupancy inspection must be addressed prior

            to ICE use of the facility or through a corrective action plan, depending on the

            type of the deficiency found.

         9. If the facility is found appropriate to house ICE detainees, within 90 days of

            accepting the first detainee, ICE inspectors will conduct a post-occupancy review

            of the facility. Post occupancy reviews are conducted because some components

            of the ICE detention standards cannot be adequately assessed until after detainees

            are using the facility. Any deficiencies identified during the post-occupancy

            inspection must be addressed while inspectors are on site or through a corrective

            action plan.

         10. ICE detention standards are enforced through annual facility inspections, which

            take place after written notice of inspection is provided. The notice states what




                                         Exhibit 1
                                            29
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 33 of 34 Page ID
                                 #:2866


            will be inspected and against what ICE detention standards. If the facility fails to

            comply with any component of ICE standards, ICE provides an opportunity for

            the facility to implement corrective action. If the plan does not satisfy ICE

            standards, ICE may reduce its population at the facility, move all detainees out of

            the facility, and/or permanently discontinue using the facility, depending on the

            type of deficiency and severity of non-compliance. For facilities operating under a

            FAR-based contract, ICE includes a Quality Assurance Surveillance Plan (QASP)

            to assess contractor performance relative to the requirements and performance

            standards listed in the agreement. These standards address all facets of detainee

            care, including safety, health, legal rights, detainee services, and records

            management. When deficiencies or unacceptable contractor performance

            occurs, the Contracting Officer’s Representative (COR) may determine that

            formal written communication is required and issue a Contract Discrepancy

            Report (CDR). Any CDR may become a part of the supporting documentation for

            contract payment deductions, fixed fee deductions, award fee nonpayment, or

            other contractual actions deemed necessary by the Contracting Officer. From

            January 2017 to April 30, 2020, ICE issued 58 contract discrepancy reports. In 26

            of the CDRs, the COR proposed financial sanctions for failure to meet

            requirements of the ICE detention standards.

         11. Since 2009, language in the congressional appropriations bills for DHS prohibits

            ICE from using appropriated funds for detention services at any facility that

            receives two consecutive overall deficient ratings. As soon as a facility fails an

            inspection, ICE sends written notification to the facility advising of the failed




                                         Exhibit 1
                                            30
Case 5:19-cv-01546-JGB-SHK Document 147 Filed 05/08/20 Page 34 of 34 Page ID
                                 #:2867


              inspection and the congressional mandate. The facility is then scheduled for a re-

              inspection within 180 days. If the facility receives a rating of “Deficient” or

              “Does Not Meet Standards” during the re-inspection, ICE must remove its

              detainees and discontinue use of the facility.

           12. On April 10, 2020, ICE’s Pandemic Response Requirements were sent via e-mail

              to all ICE ERO Field Office Directors to be communicated locally to the wardens

              and superintendents.

       I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and

correct to the best of my knowledge, information and belief.

DATED: May 7, 2020
                             ______________________________________________________
                             Russell Hott




                                           Exhibit 1
                                              31
